OPINION.
Steenhagen :
The petitioner contends that the full commission of $5,000 should be deducted in 1925, the year of sale, while respondent defends his action in allowing the deduction of only $1,000, or 20 per cent of the commission, on the ground that the first installment of the purchase price, paid in 1925, was only 20 per cent of the whole.
The question presented in this case is the same as that in E. A. Giffin, 19 B. T. A. 1243, and in accordance therewith,
Judgment will be entered for the respondent¡